Citation Nr: 0704293	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant, J.T., and J.T.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a left ankle disability.  The veteran subsequently 
initiated and perfected an appeal of this determination.  In 
June 2006, the Board granted the veteran's motion for 
advancement of his claim on the Board's docket.  

His appeal was initially presented to the Board in October 
2003, at which time it was remanded for additional 
development.  It was returned to the Board in June 2006, at 
which time the Board found new and material evidence had been 
submitted, and it was reopened.  The Board then remanded the 
appeal again for additional development.  The claim has now 
been returned to the Board.  


FINDING OF FACT

Competent evidence has not been presented establishing that 
the veteran's current left ankle disability is the result of 
a disease or injury incurred during military service; nor was 
it incurred within a year thereafter.  


CONCLUSION OF LAW

A chronic left ankle disability was not incurred in or 
aggravated by active military service, and such a disability 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The October 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
August 2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U. S. 
Vet. App. Dec. 21, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran seeks service connection for a left ankle 
disability, claimed as residuals of a sprain.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran alleges he sprained his left ankle during 
military service.  His service medical records indicate he 
sought treatment for a left ankle sprain in January 1954, and 
hot soaks were recommended.  No additional complaints of a 
left ankle disability during military service were noted.  
According to the veteran's March 1955 service separation 
examination, he was without disability of the left ankle at 
the time he was physically examined and discharged.  

Following military service, the veteran did not seek VA 
treatment for his left ankle for several years.  
Additionally, evidence of private medical treatment for a 
left ankle disability in the years following service has not 
been presented by the veteran.  In 1962, he sought service 
connection for a left ankle disability; however, this claim 
was denied by the RO within an April 1962 rating decision 
based on a lack of current disability.  

In October 1989, the veteran was afforded VA general medical 
examination.  At that time, he reported a right ankle injury 
incurred during military service which continued to bother 
him at the present.  He also stated that in 1987, he was 
involved in a motor vehicle accident which resulted in a left 
hip fracture and other injuries to the left lower extremity.  
No left ankle disability was diagnosed at the time of the 
examination.  

Thereafter, the veteran has sought VA and private medical 
treatment periodically for a variety of disabilities, 
including left ankle pain and weakness.  An August 2002 
statement from R.V., M.D., a private physician, confirms the 
veteran has a history of degenerative joint disease of the 
left ankle.  Dr. V. did not note the date of onset of this 
disability.  

Also in August 2002, the veteran testified before a Veterans 
Law Judge, now retired.  The veteran stated he initially 
injured his left ankle during field maneuvers in the 
military.  He stated his ankle was wrapped up by the medics, 
and he was given crutches for temporary use.  His ankle has 
bothered him on chronic basis since that time, according to 
his testimony.  In May 2006, the veteran repeated those 
assertions before the undersigned Veterans Law Judge.  He 
stated that his left ankle disability requires him to use a 
wheelchair and/or a cane due to his impaired mobility.  

In August 2006, the veteran was afforded a VA medical 
examination before a VA physician.  His claims file was 
reviewed in conjunction with the examination.  The examiner 
noted the veteran sustained a left ankle sprain during 
military service.  However, the physician also noted that no 
disability of the left ankle was noted at the time of the 
veteran's separation from service.  After physically 
examining the veteran and reviewing the claims file, the 
examiner stated it was "less likely as not" the veteran's 
current left ankle disability was related to his left ankle 
sprain in service.  The examiner could find no complaints of, 
or treatment for, a left ankle disability for many years 
after service until 1987, when the veteran sustained injuries 
to the left lower extremity in a motor vehicle accident.  
Based on the medical record, the examiner concluded any 
current left ankle disability was "more likely" the result 
of his 1987 motor vehicle accident.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for a left ankle disability.  While 
he did in fact sustain a left ankle sprain during military 
service, no permanent residuals were noted at that time.  
Additionally, his March 1955 service separation examination 
was negative for any diagnosis of a left ankle disability.  
While the veteran has stated his left ankle was not examined 
at the time of his service separation, there is no indication 
he sought treatment for a left ankle disability following 
service, suggesting his in-service injury was acute and 
transitory.  Thereafter, the veteran was first diagnosed with 
a left ankle disorder in 1987, more than 30 years after 
military service, and after a motor vehicle accident in which 
he sustained injuries to the left lower extremity.  At the 
time he first sought private treatment for a left ankle 
disability, he did not report a history of a left ankle 
injury.  Moreover, when the veteran was examined by a VA 
physician in August 2006, the physician determined, after 
reviewing the medical record, that it was "less likely as 
not" the veteran's current left ankle disability was 
incurred during military service.  Among other factors, the 
examiner noted the absence of findings regarding the left 
ankle at the time of his service separation examination, and 
the veteran's 30+ year history without complaints of a left 
ankle injury, until his 1987 motor vehicle accident.  In the 
absence of any competent evidence to the contrary, service 
connection for a left ankle disability must be denied, as 
competent evidence of a nexus between any current disability 
and his left ankle sprain during military service has not 
been presented.  Additionally, as evidence of the onset of 
arthritis of the left ankle within one year of service 
separation has not been presented, service connection on a 
presumptive basis is not warranted.  

The veteran has himself alleged that his current left ankle 
disability is the result of his left ankle sprain during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a left ankle 
disability, as evidence of the onset of a current disorder 
during military service or within a year thereafter has not 
been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  





ORDER

Entitlement to service connection for a left ankle 
disability, claimed as residuals of a left ankle sprain, is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


